Citation Nr: 1537562	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-22 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bronchial asthma prior to May 23, 2008, and in excess of 30 percent on and after May 23, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  It was most recently before the Board in February 2014, at which time it was remanded for the retrieval of pertinent medical records, provision of a VA medical examination, and readjudication.  Following the completion of the requested actions, the case has since been returned to the Board for further review.  

Notice is taken that the Veteran in his substantive appeal of June 2009 requested a hearing before the Board, sitting at the RO.  That request, however, was withdrawn in writing by the Veteran in July and no other request for a hearing remains pending at this time.  


FINDINGS OF FACT

1.  From November 5, 2004, to May 22, 2008, the Veteran's asthma was characterized by daily use inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication; no greater level of disablement is shown during that period as manifested by use of systemic corticosteroids, at least monthly physician visits for treatment of exacerbations, or the requisite findings on pulmonary function studies.  

2.  On and after May 23, 2008, his asthma was characterized by not more than daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication, at least monthly physician visits for treatment of exacerbations, or a forced expiratory volume at one second (FEV-1) or a ratio of FEV-1 to forced vital capacity (FVC) of 56 to 70 percent of the predicted norm.  

3.  The schedular criteria for evaluation of each of the disorders herein on appeal fully encompass all pertinent symptoms and manifestations of the Veteran's asthma.  



CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial rating of 30 percent, but none higher, for bronchial asthma prior to May 23, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97 Diagnostic Code 6602 (2015).

2.  The criteria for the assignment of an initial rating in excess of 30 percent for bronchial asthma for the period on and after May 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Remand compliance

As indicated above, the Board previously remanded this case in February 2014 for additional actions, all of which have been completed.  There has been substantial compliance with the directives set out by Board in its prior remands and on that basis, and in the absence of any allegation on the part of the Veteran as to a lack of remand compliance, the Board finds that no further remand is necessary.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Duties to notify and assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006). 

This appeal arises from the Veteran's disagreement with the initial evaluation following a grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  Of record are service treatment records, as well as examination and treatment records compiled by VA and non-VA sources following the Veteran's separation from service, lay statements from individuals familiar with the Veteran, and the Veteran's own statements.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the retrieval of pertinent records has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Mayfield, supra.  

The record indicates that the Veteran has been afforded multiple VA medical examinations in order to assess the nature and severity of his asthma.  His claims folder was made available to each VA examiner and where there was a question as to reported test findings, efforts were made by way of the Board's remand in February 2014 to obtain clarification.  Detailed findings were obtained as a result of those examinations and are found to be adequate for the rating of the disability at issue.  For those reasons, no further remand for an VA examination is deemed necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii). 

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing law and regulation. 

Analysis

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

The record reflects that service connection for asthma was granted by the Board in its decision of May 2008, based on a reopened claim therefor.  In initially rating the Veteran's asthma, the RO by its rating decision of June 2008 assigned a 10 percent rating under DC 6602, effective from November 5, 2004.  The Veteran's disagreement with the initial rating assigned forms the basis of the instant appeal.  By further rating decision in May 2009, during the course of this appeal, the RO increased the initial rating assigned from 10 percent to 30 percent, effective from May 23, 2008.  Hence, by this appeal, the Veteran seeks a rating in excess of 10 percent for his asthma prior to May 23, 2008, and in excess of 30 percent on and after May 23, 2008.  

In his oral and written statements of record, the Veteran alleges that a 60 percent rating is for assignment on the basis of his use of corticosteroids, including Qvar and Nasarel.  He reports daily inhalational therapy and four or more attacks each week.  He further observes that he is bothered by wheezing and difficulty breathing, particularly at night which necessitate use of leave one to two days monthly from his job as a postal worker.  

Under DC 6602, a 100 percent evaluation is assignable for asthma with an FEV-1 of less than 40 percent predicted, or; the ratio of FEV-1 to FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  A 60 percent evaluation is assigned for an FEV-1 of 40 to 55 percent predicted, or; an FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Where the FEV-1 is 56- to 70-percent predicted, or; the FEV-1/FVC is 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication is required, a 30 percent rating is for assignment.  If the FEV-1 is 71- to 80-percent predicted, or; the FEV-1/FVC is 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy is required, a 10 percent rating is assignable.  With all ratings the absence of clinical findings of asthma at the time of examination requires a verified history of asthmatic attacks.  38 C.F.R. § 4.97, DC 6602. 

The record reflects that the Veteran had been prescribed daily use of corticosteroids, including Qvar and Nasarel, and bronchodilators, including Theophylline and Proventil, during the period from November 5, 2004, and extending to May 22, 2008, warranting the assignment of a 30 percent evaluation throughout that period.  The pertinent pulmonary function values during that period were not such as to warrant any rating in excess of 30 percent, nor is it shown that there were at least monthly visits to a physician for treatment of exacerbations or at least three courses required per year of systemic corticosteroids.  Neither Qvar nor Nasarel is a systemic corticosteroid; an example of one such drug is Prednisone.  

As for the period on and after May 23, 2008, the record fails to corroborate the Veteran's allegation that a 60 percent rating is warranted.  The FEV1 and ratio of FEV1 to FVC, as shown on pulmonary function studies by VA and non-VA medical professionals are insufficient to warrant a rating in excess of 30 percent and at least monthly visits to a physician or other medical provider for management of exacerbations are not demonstrated.  Moreover, there is no showing of prescribed use of systemic corticosteroids, such as would warrant the assignment of a rating greater than 30 percent.  Accordingly, a schedular evaluation in excess of the currently assigned 30 percent rating under DC 6602 is not warranted.  

The Veteran, his spouse, and others have offered written and/or oral statements, including that made a part of the record at the time of a Board hearing in January 2008 as to the claim for service connection, supporting entitlement to higher initial ratings.  They are competent to offer such testimony and while that testimony is not inherently incredible, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), it is not borne out by the other evidence of record and, thus, is not found to be persuasive.  That evidence includes the reports of VA examinations in 2013 and 2014 and the records of ongoing medical care from VA and non-VA providers from 2004 to the present.  But, as indicated previously, the criteria for determining entitlement to higher ratings are objective and, in this instance, none of those objective criteria has been met so as to warrant any the assignment of a rating in excess of 30 percent from November 2004 to the present.  The record fails to identify the requisite findings on pulmonary function studies, the necessary frequency of physician management of exacerbations, or use of systemic corticosteroids at the required rate during the period(s) at issue as to warrant any initial rating in excess of those previously assigned.  

As noted, the record supports the assignment of a 30 percent evaluation for the period from November 2004 to May 2008.  A preponderance of the evidence is against the Veteran's claim for any higher initial schedular rating for asthma, and, as such, that portion of his appeal must be denied without application of reasonable doubt.  38 U.S.C.A. § 5107(b); Fenderson, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether the Veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111 (2008). The rating criteria contemplate reduced pulmonary function, exacerbations requiring physician management, and/or respiratory failure and use of systemic corticosteroids.  The symptoms reported to be associated with the Veteran's asthma, include shortness of breath and wheezing and related sleep deprivation.  It also requires use of multiple medications, including bronchodilators and anti-inflammatories.  The indicated manifestations and symptoms are, however, fully contemplated by the rating criteria and there is no indication that there are present signs or symptoms beyond the scope of those criteria.  Medical evidence fails to show anything unique or unusual about the Veteran's asthma that would render the schedular criteria inadequate.  There is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the current disability level of the disorder in question, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating.



                                                                        (CONTINUED ON NEXT PAGE)


ORDER

An initial rating of 30 percent, but none greater, for bronchial asthma for the period prior to May 23, 2008, is granted, subject to those provisions governing the payment of monetary benefits.  

An initial rating in excess of 30 percent for bronchial asthma for the period on and after May 23, 2008, is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


